DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reason for Allowance

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various audio headset systems for video games thereon, for example US 2014/0073429.  However, the prior art of record fails to show claim 1, a method comprising: receiving, by audio processing circuitry of a headset via a wired or wireless link to a gaming device, game audio of a game being played on the gaming device; processing, by the audio processing circuitry, the game audio to detect one or more sound sources; and generating, by visualization circuitry of the headset, a video signal that conveys a visual representation of the detected one or more sound sources; and claim 10, a system comprising: a headset comprising audio processing circuitry operable to: receive, via a wired or wireless link to a gaming device, game audio of a game being played on the gaming device; and process the game audio to detect one or more sound sources; and visualization circuitry operable to generate a video signal that conveys a visual representation of the detected one or more sound sources.

The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TUAN D NGUYEN/Primary Examiner, Art Unit 2699